Motion Granted and Order filed July 19, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00026-CR
                                    ____________

                    NICOLE YVETTE BROWN, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 262nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1376396

                                      ORDER
      Appellant is represented by appointed counsel, Natalie Schultz. Appellant’s
brief was originally due April 2, 2018. We have granted a total of 91 days to file
appellant’s brief until July 2, 2018. On July 10, 2018, counsel filed a further request
for extension of time until June 30, 2018 to file appellant’s brief.

      We GRANT the request until July 30, 2018. No further extensions will be
granted absent extraordinary circumstances.
      If counsel does not timely file appellant’s brief as ordered and no
extraordinary circumstances are shown, the court may issue an order abating the
appeal and directing the trial court to conduct a hearing to determine the reason for
the failure to file the brief and the consideration of sanctions, appointment of new
counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Justices Boyce, Christopher, and Brown